109 Mich. App. 726 (1981)
311 N.W.2d 457
PEOPLE
v.
GOAD.
Docket No. 50591.
Michigan Court of Appeals.
Decided September 22, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, David E. McClernan, Prosecuting Attorney, and Mary C. Smith, Assistant Attorney General, for the people.
Paul K. Hood, for defendant on appeal.
Before: DANHOF, C.J., and M.F. CAVANAGH and D.R. FREEMAN,[*] JJ.
*727 PER CURIAM.
Following his sentence of life imprisonment, defendant appeals by right from his jury conviction of two counts of first-degree criminal sexual conduct, contrary to MCL 750.520b(1)(f); MSA 28.788(2)(1)(f). The defense presented at the trial of this cause was that of insanity. In its instructions to the jury, the trial court, over defense counsel's objection, gave the dispositional instruction contained in CJI 7:8:08 which explains the disposition to be made of a defendant found not guilty by reason of insanity. It is this instruction which forms the basis for the first issue raised on appeal.
While there has been some support for defendant's position that the holding in People v Cole, 382 Mich. 695; 172 NW2d 354 (1969), should no longer be followed,[1] the Cole rationale remains the rule in Michigan and has been followed in People v Tenbrink, 93 Mich. App. 326; 287 NW2d 223 (1979), lv den 408 Mich. 945 (1980), People v Thomas, 96 Mich. App. 210; 292 NW2d 523 (1980), and People v Rone (On Remand), 101 Mich. App. 811; 300 NW2d 705 (1980). Although none of these cases has specifically held that the court may so instruct the jury over an objection by defense counsel, it is implicit in a fair reading of those decisions that a trial judge has independent authority in that regard. Accordingly, we find no error requiring reversal in the trial court's instruction in this regard.
As to the remaining three issues raised on appeal, we find no reversible error.
Defendant's convictions are affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  See People v Szczytko, 390 Mich. 278; 212 NW2d 211 (1973), committee comment to CJI 7:8:08, and People v Rone (On Remand), 101 Mich. App. 811, 828; 300 NW2d 705 (1980).